Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 28, 2020                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

  158201(48)                                                                                              David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  BRENDAN BOMAN,                                                                                       Richard H. Bernstein
           Plaintiff-Appellant,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 158201
                                                                    COA: 338458
                                                                    Kent CC: 15-010779-NO
  CATHOLIC DIOCESE OF GRAND RAPIDS,
  d/b/a GRAND RAPIDS SECONDARY SCHOOL,
  TOM MAJ, GREG DEJA, and KYLE SHELTON,
             Defendants-Appellees,
  and
  ABIGAIL SIMON,
            Defendant.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s April 7, 2020
  order is considered, and it is DENIED, because we are not persuaded that reconsideration
  of our previous order is warranted. MCR 7.311(G).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 28, 2020
         a0720
                                                                               Clerk